                         United States District Court
                       Western District of North Carolina
                              Statesville Division

    Theodore Antonio Ferguson,                      JUDGMENT IN CASE

            Petitioner(s),                           5:20-cv-00100-KDB

                 vs.

  Wilkes County Superior Court, et
                al.,

           Respondent(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 15, 2021 Order.




                                              April 15, 2021




        Case 5:20-cv-00100-KDB Document 23 Filed 04/15/21 Page 1 of 1
